 1

 2

 3

 4

 5

 6

 7                                                          The Honorable MARSHA J. PECHMAN
 8                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 9                                      AT SEATTLE
10                                                           NO. 14-cv-01178-MJP
        A.B., by and through her next friend
11      Cassie Cordell Trueblood, et al.
12                                 Plaintiffs,
            v.                                               ORDER TO FILE DOCUMENTS
13                                                           UNDER SEAL
        Washington State Department of Social
14      and Health Services, et al.;
15                                 Defendants.
16
                                             I.     ORDER
17

18          Based on the foregoing stipulation made by the Parties herein, and good cause shown, it
19   is hereby ordered that the report filed by the Defendants containing the name and personally
20   identifiable protected health information of a specific class member shall be sealed.
21
            IT IS SO ORDERED.
22
            Dated this _3rd_ day of _January_, 2019.
23

24

25
                                                           A
                                                           The Honorable Marsha J. Pechman
26                                                         United States Senior District Court Judge




       ORDER TO        FILE    DOCUMENTS               1
       UNDER SEAL
 1                                              Presented by:
 2   DISABILITY RIGHTS WASHINGTON           ROBERT W. FERGUSON
                                            Attorney General
 3
     /s/Alexa Polaski                       /s/ Amber L. Leaders
 4   Alexa Polaski, WSBA No. 52683          Amber L. Leaders, WSBA No. 44421
     Kim Mosolf, WSBA No. 49548             Nicholas A. Williamson, WSBA No. 44470
 5   David R. Carlson, WSBA No. 35767       Randy Head, WSBA No. 48039
     315 Fifth Avenue South, Suite 850      Office of the Attorney General
 6   Seattle, WA 98104                      7141 Cleanwater Drive SW
     (206) 324-1521                         P.O. Box 40124
 7   alexap@sr-wa.org                       Olympia, WA 98504-0124
     kimm@dr-wa.org                         (360) 586-6565
 8   davidc@dr-wa.org                       amberl1@atg.wa.gov
                                            nicholasW1@atg.wa.gov
 9   CARNEY GILLESPIE ISITT PLLP            randyh@atg.wa.gov
     Christopher Carney, WSBA No. 30325
10   Sean Gillespie, WSBA No. 35365         Attorneys for Defendants
     315 Fifth Ave South, Suite 860
11   Seattle, Washington 98104
     (206) 445-0212
12   Christopher.Carney@CGILaw.com
     Sean.Gillespie@CGILaw.com
13

14   Attorneys for Plaintiffs
15

16

17

18

19

20

21

22

23

24

25

26




      ORDER TO        FILE      DOCUMENTS   2
      UNDER SEAL
 1                                    CERTIFICATE OF SERVICE
 2          I, Beverly Cox, state and declare as follows:
 3          I am a citizen of the United States of America and over the age of 18 years and I am
 4   competent to testify to the matters set forth herein. I hereby certify that on this 20th day of
 5   December 2018, I electronically filed with foregoing document with the Clerk of the Court using
 6   the CM/ECF system, which will send notification of such filing to the following:
 7          David Carlson: davidc@dr-wa.org
 8          Kimberly Mosolf: kimberlym@dr-wa.org
 9          Alexa Polaski: alexap@dr-wa.org
10          Christopher Carney: Christopher.Carney@CGILaw.com
11          Sean Gillespie: Sean.Gillespie@CGILaw.com
12          Kenan Lee Isitt: Kenan.isitt@CGILaw.com
13          I certify under penalty of perjury under the laws of the state of Washington that the
14   foregoing is true and correct.
15          Dated this 20th day of December 2018, at Olympia, Washington.
16

17

18                                                BEVERLY COX
                                                  Legal Assistant
19

20

21

22

23

24

25

26




       ORDER TO        FILE    DOCUMENTS               3
       UNDER SEAL
